Wade, J.
1. The court erred in refusing to admit certain original documentary evidence tending to show that title to the notes sued upon, or to some of them, was asserted or claimed by the original payee after their maturity.
2. The paragraph of the petition alleging notice of intention to sue, in order to bind the defendant for attorney’s fees, was expressly denied by the defendant, and, in the absence of any testimony tending to show legal and sufficient notice, the court erred in directing a verdict for 10 per cent, on the principal and interest as attorney’s fees.
3. There was sufficient evidence to take the case to the jury, and the court erred in directing a verdict in favor of the plaintiff.

Judgment reversed:

Complaint; from city court of Carrollton — Judge Beall. January 12, 1915.
J. 0. Newell, for plaintiff in error.
Boykin & Bolinson, contra.